People v Fisher (2022 NY Slip Op 01127)





People v Fisher


2022 NY Slip Op 01127


Decided on February 22, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 22, 2022

Before: Renwick, J.P., Kennedy, Scarpulla, Rodriguez, Higgitt, JJ. 


Ind. No. 2850/15 Appeal No. 15341 Case No. 2018-5343 

[*1]The People of the State of New York, Respondent,
vLatisha Fisher, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Allison Haupt of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Jennifer Westphal of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered November 20, 2017, as amended November 6, 2019, convicting defendant, upon her plea of guilty, of manslaughter in the first degree, and sentencing her to a term of 18 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison component of the sentence to a term of 14 years, and
otherwise affirmed.
We find the sentence excessive to the extent indicated. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 22, 2022